Broyles, C. J.
Where the superintendent of banks has taken possession of a bank under the provisions of article 7 of the act of 1919, approved August 16, 1919 (Ga. R. 1919, p. 154), and has given the required notice as to the presentation of claims against the bank as provided for in the act (art. 7, section 13), a suit cannot be brought against the bank upon any claim, unless the claim, with sworn proof thereof, has been filed with the superintendent of banks at the office of the bank and been rejected by him, and unless the suit be brought in the proper court of the county in which the bank is located, within 90 days after notice of the rejection of the claim has been served upon the claimant. Act of 1919, supra, article 7, sections 13 and 15.
When the above rulings are applied to the allegations of the petition in this ease, no cause of action is set forth, .and the court erred in overruling the demurrer.

■Judgment reversed.


Luke and Bloodworth, JJ., concur.

Story & Story, for plaintiff: in error.
J. A. Alexander, W. D. Buie, contra.